10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00315-MMD-CBC Document 27

Ranalli Zaniel Fowler & Moran, LLC
David Zaniel, Esq. (SBN 7962)

50 West Liberty Street, Suite 1050
Reno, NV 89501

Telephone: (775) 786-4441
Facsimile: (775) 786-4442

E-mail: dzaniel@ranallilaw.com

Resident Attorney for Plaintiff BrandStorm, Inc.

Daley & Heft, LLP

Attorneys at Law

Matthew E. Bennett, Esq. (SBN 203049)

Lee H. Roistacher, Esq. (SBN 179619)

Heather T. Daiza, Esq. (SBN 323272)

462 Stevens Avenue, Suite 201

Solana Beach, CA 92075

Telephone: (858) 755-5666

Facsimile: (858) 755-7870

E-mail:mbennett@daleyheft.com
lroistacher@daleyheft.com
hdaiza@daleyheft.com

Filed 09/12/19 Page 1 of 4

BY:

——— ENTERED . SERVED CN

 

 

COUNSEL/PARTIES OF RECORD |

SEP 19 2033

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

DEPUTY

 

 

 

Attorneys Pro Hac Vice for Plaintiff, BrandStorm, Inc.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF NEVADA

BRANDSTOR\M, INC., a California Case No.:

Corporation,

3:19-cv-00315

Plaintiff, JOINT STIPULATION AND ORDER TO

CONTINUE THE DISCOVERY MOTION

V. DEADLINES FOR 30 DAYS

GLOBAL STERILIZATION AND
FUMIGATION, INC. a Nevada
Corporation, BRYAN GARDNER, an
individual, and DOES 1-10, Inclusive,

Defendants.

 

 

Plaintiff BrandStorm, Inc. (“Plaintiff”), and Defendants Global Sterilization and

Fumigation, Inc. and Bryan Gardner (“Defendants”) jointly stipulate to continue the discovery

dispute deadlines for 30 days. Specifically, the parties jointly stipulate to continue the date to

complete meeting and conferring originally ordered to be no later than Thursday, September 12,

Mf

Case No.: 3:19-cv-00315

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00315-MMD-CBC Document 27 Filed 09/12/19 Page 2 of 4

2019. The parties also jointly stipulate to continue the briefing and hearing deadlines for 30
days.

Good cause exists to grant this motion because Plaintiff and Defendants have met and
conferred and are still meeting and conferring to reach a mutually beneficial resolution regarding
their discovery dispute. The parties are working in good faith to reach an informal agreement
regarding the issue of the preservation of the seeds and believe an informal resolution may be
practicable. Given the complicated nature of the location and preservation of the seeds, a 30-day
extension to further meet and confer is necessary so the parties have sufficient time to make any
necessary arrangements. Furthermore, judicial time and resources will likely be conserved
through the granting of this joint stipulation and as a result the parties’ dispute may be resolved
without the need for briefing or a hearing.

The parties propose that a granting of this joint stipulation would continue the dates as
follows: Meet and confer to be completed no later than Monday, October 14, 2019. If the parties
are unable to reach a resolution, Plaintiff shall file a motion no later than Monday, October 28,
2019.Defendant shall file a response no later than Monday, November 4, 2019. Plaintiff shall
file a reply no later than Monday, November 11, 2019. motion hearing is proposed to be set for
Monday, November 18, 2019 at 9:00 a.m., in Reno Courtroom | before Magistrate Judge Carla
Baldwin Carry, or alternatively, at another date and time, depending on the Court’s availability.

Dated: September 11, 2019 Daley & Heft, LLP

By: /s/ Lee H. Roistacher
Matthew E. Bennett,
mbennett@daleyheft.com
Lee H. Roistacher,
lroistacher@daleyheft.com
Heather T. Daiza,
hdaiza@daleyheft.com
462 Stevens Avenue, Suite 201
Solana Beach, CA 92075
Telephone: (858) 755-5666
Facsimile: (858) 755-7870
Attorneys for Plaintiff
BrandStorm, Inc.

 

Case No.: 3:19-cv-00315

 
mo Oo CS s N

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00315-MMD-CBC Document 27 Filed 09/12/19 Page 3 of 4

Dated: September 12, 2019 Castronova Law Offices, PC

By: _/s/ Stephen G. Castronova

 

Stephen G. Castronova, Esq. [SBN 7305]
605 Forest Street

Reno, NV 89509

Tel: (775) 323-2646

Fax: (775) 323-3181
SGC@CastronovaLaw.com

Attorneys for Defendants Global
Sterilization and Fumigation and Bryan
Gardner

Case No.: 3:19-cv-00315

 
o nN HD

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00315-MMD-CBC Document 27 Filed 09/12/19 Page 4 of 4

ORDER

Upon consideration of Plaintiff BrandStorm, Inc. and Defendants Global Sterilization
and Fumigation, Inc. and Bryan Gardner’s Joint Stipulation to Continue the Discovery Motion
Deadlines to meet and confer, file briefings and hear the motion regarding the parties’ discovery
dispute 30 days is granted:

IT IS HEREBY ORDERED that the deadline for the parties to complete the meet and
confer process shall be continued to be no later than Monday, October 14, 2019.

IT IS HEREBY ORDERED that the deadline for plaintiff to file a motion shall be
continued to be no later than Monday, October 28, 2019.

IT IS HEREBY ORDERED that the deadline for defendants to file a response shall be
continued to be no later than Monday, November 4, 2019.

IT IS HEREBY ORDERED that the deadline for plaintiff to file a reply shall be
continued to be no later than Monday, November 11, 2019.

IT IS HEREBY ORDERED that the motion hearing is set for MonrpAY ;
NOVA dER- 2st 2014 ,at_\d ‘oD Ayn Reno Courtroom | before Magistrate Judge
Carla Baldwin Carry.

IT IS SO ORDERED. Sy
DATED: & ULL
eT ates bccn Judge

 

Case No.: 3:19-cv-00315

 
